Citation Nr: 1113503	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  07-02 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU).

2.  Entitlement to service connection for a back disability, other than degenerative disc disease and osteoarthritis of the lumbar spine, to include as secondary to service-connected degenerative disc disease and osteoarthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Sonnet Gorham, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1967 to November 1969, in the United States Air Force from June 1971 to May 1979, and in the United States Army from December 1984 to December 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The Veteran and his spouse presented testimony before the u ndersigned at the RO in July 2010.  He submitted additional evidence at that time, with a waiver of RO jurisdiction over that evidence and additional evidence associated with the file after the October 2006 Statement of the Case (SOC).  See Board Hearing Tr. at 2, 9.  A copy of the hearing transcript is associated with the file.

In his November 2006 substantive appeal, the Veteran indicated that he sought increased disability ratings for his service-connected type II diabetes mellitus, degenerative arthritis of the cervical spine, and degenerative arthritis of the lumbar spine.  Essentially, it would further appear that the Veteran seeks to apply for service connection for peripheral neuropathy of the left lower extremity as secondary to his service-connected type II diabetes mellitus.  These matters are referred back to the Agency of Original Jurisdiction (AOJ) for any appropriate action.

The issue of entitlement to service connection for a back disability, other than degenerative disc disease and osteoarthritis of the lumbar spine, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  The Veteran is service-connected for posttraumatic stress disorder (PTSD) at 70 percent disabling; diabetes mellitus type II and degenerative disc disease and osteoarthritis of the lumbar spine, each at 20 percent disabling; degenerative arthritis of the cervical spine, degenerative arthritis of the left knee, degenerative arthritis of the right knee, tinnitus, and hypertension, each at 10 percent disabling; and left ear hearing loss, gastritis and erectile dysfunction, each at noncompensably disabling.

2.  The Veteran's service-connected spine disabilities render him unable to secure or follow substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the Veteran's contention that his service-connected disabilities, particularly his service-connected lumbar spine disabilities, preclude substantially gainful employment.

I.  Duties to notify and assist

The Board finds that VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the TDIU claim given the favorable nature of the Board's decision.
II.  Entitlement to a TDIU

A TDIU rating may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 
38 C.F.R. § 4.16(a) (2010).

In discussing the criteria for a TDIU, the United States Court of Appeals for Veterans Claims (Court) has indicated that the unemployability question, or the Veteran's ability or inability to engage in substantial gainful activity, has to be looked at in a practical manner and that the crux of the matter rests upon whether a particular job is realistically within the capabilities, both physical and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).

In the instant case, the Veteran has met the schedular criteria for TDIU under 38 C.F.R. § 4.16(a).  He is currently service-connected for PTSD at 70 percent disabling; diabetes mellitus type II and degenerative disc disease and osteoarthritis of the lumbar spine, each at 20 percent disabling; degenerative arthritis of the cervical spine, degenerative arthritis of the left knee, degenerative arthritis of the right knee, tinnitus, and hypertension, each at 10 percent disabling; and left ear hearing loss, gastritis and erectile dysfunction, each at noncompensably disabling.  His combined disability rating is 90 percent.  38 C.F.R. § 4.25 (2010).  Thus, he meets the schedular criteria for a TDIU, as he has two or more service-connected disabilities, with one ratable at 40 percent or more (PTSD) and a combined rating over 70 percent.

As the Veteran meets the schedular criteria for TDIU consideration under 38 C.F.R. § 4.16(a), the Board's inquiry turns to whether the Veteran is able secure or follow a substantially gainful occupation.  As described above, the record reflects that the Veteran currently has multiple service-connected disabilities; however, for purposes of this appeal, the Board's focus is on whether the Veteran's service-connected spine disabilities render him unemployable.

The record indicates that the Veteran worked as a police officer from 1979 until 1984, when he became a full time National Guardsman until his retirement in 1994.  He then worked for brief periods as a flea market vendor and lounge operator.  The Veteran asserts that he has difficulty standing or sitting for prolonged periods due to his service-connected lumbar spine disabilities, and that his prescription pain medications used to alleviate his lumbar spine symptomatology render him too sleepy and confused to work.  See, e.g., the March 2006 notice of disagreement; see also Board Hearing Tr. at 5, 14.

The medical evidence of record supports the Veteran's contention that his spine disabilities preclude him from working.  Specifically, after performing a detailed physical examination, the May 2005 VA examiner opined that the Veteran's unemployability was mainly the result of his service-connected degenerative disc disease and osteoarthritis of the lumbar spine.  Additionally, the July 2009 VA orthopedic examiner indicated that the Veteran's service-connected degenerative disc disease and osteoarthritis of the lumbar spine and degenerative joint disease of the cervical spine would "prevent sustained employment in physical occupations requiring prolonged standing or walking, heavy lifting or carrying activities, [and] frequent bending or twisting activities."

Although the July 2009 VA examiner found that sedentary employment would be feasible, the Veteran's entire post-service career has involved non-sedentary employment.  As noted above, the Veteran worked a police officer, National Guardsman, flea market vendor and lounge operator following service, and he asserts that all of these positions require a substantial amount of physical activity that he can no longer achieve.

Given his prior work experience, the above-cited VA examiner's opinions and the Veteran's statements and testimony, and resolving any remaining doubt in favor of the Veteran, the Board finds that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected spine disabilities.  See 38 U.S.C.A. § 5107(b) (West 2002).  Entitlement to a TDIU is therefore granted.


ORDER

Entitlement to a TDIU is granted.


REMAND

After a review, the Board observes that further development is required prior to adjudicating the Veteran's service connection claim.

In this case, the Veteran has advanced a secondary service connection theory of entitlement.  That is, service connection may be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (2010).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).  Here, the Veteran is currently service-connected for degenerative disc disease and osteoarthritis of the lumbar spine.  He seeks compensation for a back disability other than degenerative disc disease and osteoarthritis of the lumbar spine, either secondary to his service-connected lumbar spine disability or, alternatively, as a direct result of active duty.  

The Veteran presented for a VA examination in conjunction with his service connection claim in May 2005.  The Board finds that the opinion provided by the VA examiner is inadequate for two reasons.  First, the examiner failed to provide a reasoned medical explanation for concluding that the Veteran's back disability was not casually related to his service-connected lumbar spine disability.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (providing that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against any contrary opinions).

Additionally, all components of the Veteran's claim have not been addressed, as the VA examiner did not provide an opinion on whether the Veteran's back disability other than degenerative disc disease and osteoarthritis of the lumbar spine was aggravated by his service-connected lumbar spine disability, or whether the Veteran's back disability was a direct result of his military service.  Once VA undertakes the effort to provide an examination, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  For these reasons, the Board finds that it is necessary to obtain another medical nexus opinion for the Veteran's service connection claim.  

Finally, the record reflects the Veteran receives continuing medical treatment at VA.  The most recent VA treatment records that have been associated with the claims file are from November 2008.  As VA treatment records are constructively of record, updated records must be secured and associated with the claims file. 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, this remaining issue is REMANDED for the following action:

1.  Obtain any updated relevant VA treatment records dated since November 2008 that have not yet been associated with the claims file.

2.  After the above has been completed to the extent possible, schedule the for a VA examination to ascertain all current back disabilities other than degenerative disc disease and osteoarthritis and to provide an opinion on the possible relationship between such and his service-connected degenerative disc disease and osteoarthritis of the lumbar spine.  The Veteran's claims file should be made available to and reviewed by the examiner.  For each back disability other than degenerative disc disease and osteoarthritis that is diagnosed, the examiner should opine as to:  

(1) whether it is as least as likely as not (50 percent probability or greater) that the Veteran's back disability is causally related to his periods of military service;

(2) whether it is at least as likely as not (50 percent probability or greater) that the Veteran's degenerative disc disease and osteoarthritis of the lumbar spine caused his back disability; and

(3) whether it is at least as likely as not (50 percent probability or greater) that the Veteran's degenerative disc disease and osteoarthritis of the lumbar spine permanently aggravated his back disability beyond the normal progress of the disability.  If aggravation is shown, the examiner should quantify the degree of aggravation, if possible.  

The examiner should set forth a rationale for all opinions expressed and conclusions reached.

3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental SOC and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Laura H. Eskenazi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


